Mr. Justice Clark delivered the opinion of the court. Abstract of the Decision. Animals, § 43*—when evidence insufficient to sustain recovery for dog hite. In an action to recover for injuries sustained by being bitten by a dog claimed to have been owned by defendant, a verdict for plaintiff, held not sustained by the evidence, where the defendant testified that no one ever complained to him that the dog was cross, and plaintiff’s witness testified that a year before plaintiff was bitten she saw the dog bite a hoy hut that she never told anybody except the attorney for plaintiff and her mother, and on cross-examination admitted she could not swear it was defendant’s dog.